Title: To George Washington from Brigadier General John Paterson, 23 April 1778
From: Paterson, John
To: Washington, George



Sir
[Valley Forge] April 23d 1778

My being unacquainted with the Situation & ground on which the Enemy are Incamp’d renders me incapable of being a Suitable Judge of the Method of attacking them either at New York or Philadelphia.
In forming a Judgment of a Matter of such importance, a Consideration of the most Capital Advantages ought to be the Object of Attention—before I proceed to the first Question from which I think the greatest Advantages will arise, I shall give my Objections to the two latter.
An Attempt on New York by Coup de Main con⟨s⟩idering the Distance and the impossibility of moving without the Enemys Knowledge, I think impracticable, bending our main Force in a Regular Way against it would require our principal Attention and prevent our Operations

in any other Quarter, and if attained could only be considered as a partial Advantage.
Taking Post in a fortified Camp for the purposes of disciplining and arranging the Army &c. would perhaps be loosing the best Opportunity we shall ever have of bringing the Controversy to a Conclusion in our Favour.
By a Distruction of their grand Army, all the Collateral Branches will fall of Course, and a final Period be put to the War; should we leave this State with the main Body of the Enemy in possession of its Capital would they not imagine we had withdrawn our Protection from them, and think it their Interest and Duty to accept of Terms which may be proposed to them by Great Britain, which by all means ought to be prevented.
I should imagine the first Plan proposed, the one we ought to pursue, the particular Method of carrying it into Execution, your Excellency will excuse me from describing, being (as I said before) unacquainted with Philadelphia, but should think that the Army ought to be divided into three Bodies, One in the Jersys, one between the two Rivers, and one on this Side the Schuylkill, which Bodies in the whole ought (in my Opinion) to consist of thirty Thousand Men & that we ought not to attempt a Storm, but advance by regular Approaches.
This Position will oblidge the Enemy, to leave the City, give us Battle, or wait their Reinforcement the first probable, the second desirable, the third improbable. I am your Excellencis most Obedient and very humble Servant

Jno. Paterson

